Name: Commission Regulation (EEC) No 3811/90 of 19 December 1990 setting accession compensatory amounts applicable on rice sector products in Portugal in the 1990/91 marketing year
 Type: Regulation
 Subject Matter: Europe;  plant product;  agricultural policy
 Date Published: nan

 No L 366/ 1329. 12 . 90 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3811/90 of 19 December 1990 setting accession compensatory amounts applicable on rice sector products in Portugal in the 1990/91 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3654/90 of 11 December 1990 laying down general rules for the system of accession compensatory amounts applicable to cereals and during the second stage of the accession of Portugal (*), and in particular Article 5 thereof; Whereas an intervention price for paddy rice applicable in Portugal in the 1990/91 marketing year was set by Council Regulation (EEC) No 3653/90 of 11 December 1990 laying down transitional measures governing the common organization of the market in cereals and rice in Portugal (2); whereas setting of this price necessitates application of accession compensatory amounts on paddy, husk, semi-milled and fully milled rice ; Whereas these amounts must be determined as specified in Article " 2 ( 1 ) of Council Regulation (EEC) No 3654/90 ; Whereas during the first stage the market price of broken price in Portugal has differed only minimally from the Community threshold price ; whereas no accession compensatory amount should therefore be applied to this product or products made from it ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The accession compensatory amounts indicated in the Annex to this Regulation shall be applicable in the 1990/91 marketing year to* the products listed at (a) in Article 1 of Council Regulation (EEC) No 1418/76 (J). Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1990 For the Commission Ray MAC SHARRY Member ofthe Commission 0) OJ No L 362, 27 . 12 . 1990, p. 31 . (2) OJ No L 362, 27 . 12. 1990, p. 28 . O OJ No L 166, 25 . 6 . 1976, p. 1 . 29 . 12 . 90No L 366/ 14 Official Journal of the European Communities ANNEX CN code Accession compensatory amount (ECU/tonne) 1006 10 21 29,07 1006 10 23 29,07 1006 10 25 29,07 1006 10 27 29,07 1006 10 92 29,07 1006 10 94 29,07 1006 10 96 29,07 1006 10 98 29,07 1006 20 11 36,34 1006 20 13 36,34 100620 15 36,34 1006 20 17 36,34 1006 20 92 36,34 1006 20 94 36,34 1006 20 96 36,34 1006 20 98 36,34 1006 30 21 44,03 1006 30 23 49,12 1006 30 25 49,12 1006 30 27 49,12 1006 30 42 44,03 1006 30 44 49,12 1006 30 46 49,12 1006 30 48 49,12 1006 30 61 46,89 1006 30 63 52,67 1006 30 65 52,67 1006 30 67 52,67 1006 30 92 46,89 1006 30 94 52,67 1006 30 96 52,67 1006 30 98 52,67